Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the recitation of, 
“close” in Lines 10 and 11 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
“the angle of attack” in Line 14 lacks antecedent basis. 
“the chord” in Line 15 lacks antecedent basis.
Regarding Claim 4, the recitation of, “the length” in Line 3.
Regarding Claim 10, the recitation of, 
“close” in Lines 16 and 17 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
“the angle of attack” in Line 20 lacks antecedent basis. 
“the chord” in Line 21 lacks antecedent basis.
Claims 2-9 are also rejected by virtue of their dependency.
**Any and all claims rejected above under 112(b), if rejected with art below under sections 102 and/or 103, is/are rejected as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qiu et al. (CN201241864Y) hereinafter referred to as Qiu.

    PNG
    media_image1.png
    645
    534
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    502
    782
    media_image2.png
    Greyscale

Regarding Claim 1, Qiu discloses a blade (112), comprising:
a blade tip (216) (13, figure 1 also reproduced/annotated above), a blade root (218) (14, figure 2), a leading edge (222) (see annotated figure 1), a trailing edge (220) (12, figure 1 or figure 5 also reproduced/annotated above), an upper surface (242) (see annotated figure 1) and a lower surface (244) (see annotated figure 1), the upper surface (242) and lower surface (244) being disposed opposite each other (see annotated figure 1); the blade tip (216), the blade root (218), the leading edge (222) and the trailing edge (220) surrounding the upper surface (242) and the lower surface (244) (see annotated figure 1), and connecting the upper surface (242) and the lower surface (244) (see annotated figure 1); and the blade (112) being rotatable about a rotation axis (X) (central axis hub 2, figure 1), the rotation axis (X) being perpendicular to a normal plane (inherent from figure 1);
characterized in that:
the blade tip (216) comprises a blade tip base part (612) (see annotated figure 5 above) and a blade tip trailing part (610) (see annotated figure 5), the blade tip base part (612) being close to the leading edge (222) (see annotated figure 5), and the blade tip trailing part (610) being close to the trailing edge (220) (see annotated figure 5) and being bent upwards relative to the blade tip base part (612) (see annotated figure 5);
wherein an angle of attack of a chord of the blade tip trailing part (610) (see angle a1, figure 5) is greater than an angle of attack of a chord of the blade tip base part (612) (see angle a2, figure 5), wherein the angle of attack is an acute included angle between the chord and the normal plane (see a1 and a2 being acute angles, figure 5).
	Regarding Claim 2, Qiu discloses that the upper surface (242) extends smoothly from the blade tip (216) to the blade root (218) (see upper surface, figure 1)
	Regarding Claim 4, Qiu discloses that the proportion of the length of the blade tip (216) taken up by the blade tip trailing part (610) is greater than or equal to 1/12 and less than or equal to ⅛ (see figure 5 where the blade tip trailing part is considered a portion of the blade tip that fulfills the recited proportion).
Regarding Claim 10, Qiu discloses an axial flow impeller (100), characterized by comprising:
a hub (110) (2, figure 1), the hub (110) having a rotation axis (X) (central axis through hub 2, figure 1), the hub (110) being rotatable about the rotation axis (X) (intended use recitation, see figure 1); and
at least two blades (112) (see 1, figure 1), the at least two blades (112) being arranged on an outer circumferential face of the hub (110) (see figure 1), wherein each blade (112) of the at least two blades (112) comprises:
a blade tip (216) (13, figure 1), a blade root (218) (14, figure 2), a leading edge (222) (see annotated figure 1), a trailing edge (220) (12, figure 1 or figure 5), an upper surface (242) (see annotated figure 1) and a lower surface (244) (see annotated figure 1), the upper surface (242) and lower surface (244) being disposed opposite each other (see annotated figure 1); the blade tip (216), the blade root (218), the leading edge (222) and the trailing edge (220) surrounding the upper surface (242) and the lower surface (244) (see annotated figure 1), and connecting the upper surface (242) and the lower surface (244) (see annotated figure 1); and the blade (112) being rotatable about the rotation axis (X), the rotation axis (X) being perpendicular to a normal plane (inherent from figure 1);
characterized in that:
the blade tip (216) comprises a blade tip base part (612) (see annotated figure 5 above) and a blade tip trailing part (610) (see annotated figure 5), the blade tip base part (612) being close to the leading edge (222) (see annotated figure 5), and the blade tip trailing part (610) being close to the trailing edge (220) (see annotated figure 5) and being bent upwards relative to the blade tip base part (612) (see annotated figure 5);
wherein an angle of attack of a chord of the blade tip trailing part (610) (see angle a1, figure 5) is greater than an angle of attack of a chord of the blade tip base part (612) (see angle a2, figure 5), wherein the angle of attack is an acute included angle between the chord and the normal plane (see a1 and a2 being acute angles, figure 5).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Qui in view of Hoffman et al. (US2019/0024674 A1) hereinafter referred to as Hoffman.
Regarding Claim 5, Qiu discloses that a projection of the leading edge (222) on the normal plane in the direction of the rotation axis (X) is a first curve (inherent curve formed by leading edge), 
the rotation axis (X) and the normal plane perpendicularly intersect at a perpendicular foot (O) (inherent perpendicular foot);
a line connecting any point on the first curve and the perpendicular foot (O) is a first connecting line (inherent connecting line);
a line connecting the perpendicular foot (O) and a point of projection (A) of the intersection point of the blade root (218) and the leading edge (222) on the normal plane in the direction of the rotation axis (X) is a second connecting line (inherent second connecting line);
an included angle between the first connecting line and the second connecting line is called a leading edge angle θ (inherent leading edge angle θ). 
Qui is silent on the first curve having an even number of inflection points and
the leading edge angle θ of any point on the first curve satisfying θ∈[0°, 20° ].
	Hoffman relates to a fan wheel which is in the same field of endeavor as the claimed invention and teaches of a blade having a wavy leading edge including eight inflection points (see 18, figure 4b, also reproduced below).

    PNG
    media_image3.png
    472
    509
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the leading edge of Qui with that of the wavy leading edge of Hoffman, and thereby have the first curve having an even number of inflection points and the leading edge angle θ of any point on the first curve satisfies θ∈[0°, 20° ] (at least a leading edge angle of 0° is taught, see figure 4b of Hoffman). Doing so provides the benefit of having a leading edge design that allows for noise reduction (see Para 5-6). 
Allowable Subject Matter
Claims 6-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding Claim 6, the closest prior art considered to be Qui discloses that the trailing edge (220) is provided with multiple grooves (232) (see grooves on trailing edge 12, figure 1), and a projection of the trailing edge (220) on the normal plane in the direction of the rotation axis (X) is a second curve (inherent second curve), wherein an included angle between groove walls of each groove is α (inherent included angle), a groove depth is H (inherent groove depth), and the length of the second curve is L (inherent length).
	Quinn is silent on the included angle and the groove depth satisfying, respectively:
α∈[10°,110° ];
H=W×L, W∈[1.5%,20%].
Therefore, it is not known in, nor obvious from the prior art to construct a blade as claimed.
Claims 7-8 contain allowable subject matter by virtue of their dependency. 
Regarding Claim 9, the closest prior art considered to be Qui does not disclose that, on the trailing edge (220) of the blade (112), the upper surface of the blade (112) extending further than the lower surface in a circumferential direction, and a cross section of the trailing edge (220) in the circumferential direction of the blade (112) is arc-shaped. 
Therefore, it is not known in, nor obvious from the prior art to construct a blade as claimed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10,400,604 B2 relates to an axial fan blade with a grooved trailing edge (see figure 2) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABBIR HASAN whose telephone number is (571)270-7651.  The examiner can normally be reached on Monday-Friday 10:30 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Sabbir Hasan/Primary Examiner, Art Unit 3745